Henry Loaton plaint, ags* John Bonner Defend* in an Acción of the case for that hee the saide Bonner doth withold & vnjustly detaine from him the saide Loaton his part of the whole Effects produce & profit, whither in goods or Servants & an acco* of a Yoiadge or Voiadges made w*h the Catch Recovery for his one and severall other man theire Acco* w*11 him in company from Boston to Virginia & from thence to Barbadoes & from thence back againe to Virginia & from thence for England & alsoe for that the saide Bonner hath neglected & refused as he was master to saile w*11 the said Catch from Liverpoole & other places according to the order of the saide Loaton as merchant, according to agreement, but on the contrary the saide Bonner hath made many and vnreasonable delaies; loosing many faire opportunities of winde & weather; & at last in a wilfull & clandestine manner, ran or went away w*h the aforesaide Catch, from the port of Dublin in Ireland & left him the saide Loaton there be-hinde contrary to his will & order & finally for that the saide Bonner since his arrivall in New England hath disposed of the saide Loaton’s goods, Chest & wearing apparrell & writings according to the saide Bonner’s will & pleasure, still refuseing to deliver or give him saide Loaton an Acco* thereof w*h all due dammages according to attachm* Dat. August 21th 1672. . . . The Jurie . . . finde for the plaintiffe that the Defendant deliver vnto the plaintiffe his quarter part of the Catch Recovery in good order and repaire w*h one quart1 part of all her appurtenances; and deliver alsoe to the plaintiffe his four Servants. Viz* Francis Sciddall, Francis Stafford, John Hokesey & James Jarret; and alsoe doe give a true acco* vpon Oath & the produce thereof of a parcell of Tobacco, porke, Tar & pease which the plaintiffe shipped vpon the saide Catch in Virga for Barbados and consigned to the Defendant, as per bill of Loading, and alsoe that the Defendant pay vnto the plaintiffe Fifty pounds in mony for the dammage Susteined in leaving him behinde in Ireland wtk costs of Court. The premisses to bee done & performed by the Defend* vnto the plaint, within thirty daies next Ensuing or else that the Defendant pay vnto the plaintiffe two hundred twenty eight pounds in mony w*h costs of Court wdl came to eight pounds fourteen Shillings.
Execucion issued for 236u 14s mony Septemb1 30th 1672.
*153[For the voyage of the ketch Recovery, and Henry Lawton’s connection with it, see case of Peck v. Bonner, above, pp. 31-36. The Recovery, John Bonner master, arrived in Boston, May 25,1672. Lawton, who had been left behind in Dublin, eventually found passage to Boston. His case was tried by a special court consisting of the Governor and two Magistrates, summoned to sit between sessions of the County Court “for the more speedy dispatch of all Causes which shall concern Strangers, who cannot without prejudice, stay to attend the ordinary Courts of Justice ” (Act of 1639, in Lawes and Libertyes, 1672 ed., title Courts, sec. 8). At the next session of the General Court, in October, 1672, this act was repealed and it was provided that a stranger could sue an inhabitant “in any of our Courts,” wherever sitting. Whether there was any connection between this case and the repeal does not appear.
Bonner, for want of wherewithal to satisfy this judgment, was committed to Boston jail on October 1, 1672, whence he initiated another counter-suit against Lawton, for which see below, pp. 165-166.] [76]